DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 8 February 2022 has been entered. Claim(s) 1, 3-4, 8-9 and 13-21 remain pending in this application. Claim(s) 2, 5-7 and 10-12 have been cancelled.  

Claim Objections
Claim 21 objected to because of the following informalities:  
Regarding Claim 21, the limitation “within the isolator segment” appears to be a typographical error as the similar limitations of other claims and the specification discusses the energy in the “inlet segment”. There it is believed that the limitation should be “within the inlet segment”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8—9, 13-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Edelfelt (U.S. Patent No. 3,011,307), hereinafter Edelfelt, in view of Coffinberry (U.S. Patent No. 7,059,136), hereinafter Coffinberry, and Nordstrom (U.S. Pre-grant Publication 2011/0271687), hereinafter Nordstrom.

Regarding Independent Claim 1, Edelfelt discloses a power module (Figures 1-3), comprising:
a scramjet engine (Column 1, Lines 8-11 and Column 2, Lines 49-52 – the powerplant/engine is a supersonic powerplant, i.e. scramjet engine) having a single structural angular turn (Figures 1-3 – the structure of forming the duct, 15, form the duct to have a single angular turn; therefore, the scramjet has a single structural angular turn) and comprising an inlet segment (Figures 1-3 - the inlet segment is from the lip, 16, to the bleed passage, 23 – See annotated figure below for clarification) and an isolator segment (19) immediately downstream from the inlet segment (Figures 1-3 – the isolator segment, 19, is the next segment downstream from the inlet segment); and
a bleed air conduit (18) connected to an aft section of the inlet segment that is proximate to the isolator segment (Figures 1-3 – the bleed air conduit is connected to the aft most end/section of the inlet segment and next to/proximate the isolator segment, 19), wherein:
the aft section of the inlet segment to which the bleed air conduit is connected and which is immediately downstream from the single structural angular turn (Figures 1-3 – the aft section of the inlet segment is immediately downstream from the singular structural angular turn).
Edelfelt further discloses that compression of the incoming air occurs in the inlet segment (Column 2, Lines 7-29 and Column 3, Line 71 – Column 4, Line 13 – the flow into the inlet is slowed by the shocks that occur in the inlet which thereby compresses the incoming flow of air thus making the inlet segment a segment where compression occurs).

    PNG
    media_image1.png
    356
    894
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Edelfelt
Edelfelt does not disclose a turbo-generator with a propellant selector valve;
a stored energy module connected to the propellant selector valve;
the bleed air conduit connected to the propellant selector valve and
the propellant selector valve has a diverter element with a first position and a second position,
the stored energy module is in fluid communication with the turbo-generator in the first position, and
the aft section of the inlet segment is in fluid communication with the turbo-generator via the bleed air conduit in the second position.
However, Coffinberry teaches and aircraft (Abstract, Line 1) with a supersonic inlet bleed conduit (Figure 1 - Column 4, Lines 18-19 and 56-57 – the bleed conduit, 128, is used in ramjet mode, which is at Mach 3.5) and a power module (Figure 1), comprising: 
a turbo-generator (10 and 110) with a propellant selector valve (110); 
a bleed air conduit (124) connected to the propellant selector valve (Figure 1 – the bleed air conduit is connected to the propellant selector valve, 110), wherein the propellant selector valve has a diverter element with a first position and a second position (Figure 1 – Column 4, Lines 50-57 – the selector valve is at least a three way valve, therefore it has a diverter with multiple positions in order to choose the desired compressed air source; this is further confirmed by the fact that the valve is fed multiple line, which would be at different pressures and without control of the desired source air would flow into the non-desired conduit from the higher pressure source, therefore there is a first and second position), and the compression section in fluid communication with the turbo-generator via the bleed air conduit in the second position (Figure 1 – Column 3, Lines 23-24 and Column 4, Lines 50-60 - the propellant selector valve has a position, which is the second position, where the bleed air conduit, 124, feeds the turbo-generator, 10, from the duct, 60, which is a compression section when operating as a ramjet engine).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Edelfelt by  including a turbo-generator with a propellant selector valve and connecting the bleed air conduit of Edelfelt to the propellant selector valve, wherein the propellant selector valve has a diverter element with a first position and a second position, and making the aft section of the inlet segment, which is a compression section and location of the bleed conduit of Edelfelt, in fluid communication with the turbo-generator via the bleed air conduit in the second position;, as taught by Coffinberry, in order provide a generator to allow the aircraft electrical generating systems to maintain a high standby power along with suitable means for driving the generator (Coffinberry – Column 1, Lines 35-38 and 42-43).
Coffinberry further teaches multiple sources of compressed air are provided to the propellant selector switch, 110, as shown in Figure 1.
Edelfelt in view of Coffinberry do not disclose a stored energy module connected to the propellant selector valve;
the stored energy module is in fluid communication with the turbo-generator in the first position.
However, Nordstrom teaches  a power module (Figure 2) with a turbo-generator (46, 50 and 62) a valve (48) with a first and second position (Paragraph 0014, Lines 8-16 – the valve, 48, may have multiple positions, with a first position being a fully open position) and a stored energy module (22 – Paragraph 0013 – the stored energy module, 22, is a compressed air storage tank) connected to the valve (Figure 2 – the stored energy module, 22, is connected to the valve, 48); and the stored energy module in fluid communication with the turbo-generator in the first position (Figure 2 – the stored energy module is in fluid communication with the turbo generator when the valve is in the first/open position).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Edelfelt in view of Coffinberry by including a stored energy module that is connected to the propellant selector valve where the stored energy module is in fluid communication with the turbo-generator in the first position, as taught by Nordstrom, in order to provide a novel way to provide high power density, modular power to the turbo-generator (Nordstrom – Paragraph 0019, Lines 13-15).

Regarding Claim 3, Edelfelt in view of Coffinberry and Nordstrom disclose the invention as claimed and discussed above. Edelfelt further discloses the inlet segment has a bleed port (17 and 23) in fluid communication with the bleed air conduit (Figures 1-3 – the bleed port is the opening to the bleed air conduit, 18), and the bleed air conduit is narrower than the bleed port (Figures 1-3 – the bleed port is larger than the bleed air conduit. Therefore, the bleed air conduit is narrower than the bleed port).

Regarding Claim 4, Edelfelt in view of Coffinberry and Nordstrom disclose the invention as claimed and discussed above. Edelfelt further discloses the scramjet engine has a high temperature and high pressure zone (Column 2, Lines 7-29 and Column 3, Line 71 – the inlet of the scramjet engine is the location of compression of the air into the engine at supersonic speeds therefore the location of compression in the inlet is a high pressure zone and as explained by the ideal gas law PV=nRT as when the pressure increases when the volume is held constant the temperature rises thus making the zone of high pressure a zone of high temperature), the scramjet engine having a bleed port (17 and 23) fluidly coupling the high temperature and high pressure zone with the bleed air conduit (Figures 1-3 – the bleed port is the opening that feeds the bleed air conduit with air from the inlet and thus from the high temperature and pressure zone located in the inlet of the engine).

Regarding Claim 8, Edelfelt in view of Coffinberry and Nordstrom disclose the invention as claimed and discussed above. Edelfelt in view of Coffinberry and Nordstrom, as discussed so far, do not disclose the stored energy module comprises a pressure vessel, wherein the pressure vessel is connected to the propellant selector valve.
However, Nordstrom teaches the stored energy module comprises a pressure vessel (22 – Paragraph 0013 – the stored energy module, 22, is a compressed air storage tank, which is a pressure vessel), wherein the pressure vessel is connected to the propellant selector valve (Figure 2 – the stored energy module/ pressure vessel, 22, is connected to the valve, 48).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Edelfelt in view of Coffinberry and Nordstrom by making the stored energy module comprise a pressure vessel that is connected to the propellant selector valve, as taught by Nordstrom, for the same reasons as discussed above for Claim 1.

Regarding Claim 9, Edelfelt in view of Coffinberry and Nordstrom disclose the invention as claimed and discussed above. Nordstrom further discloses the stored energy module further comprises a compressed gas contained within the pressure vessel (22 – Paragraph 0013 – the stored energy module, 22, is a compressed air storage tank, therefore the pressure vessel contains compressed air/gas).
Thus the combination of Edelfelt in view of Coffinberry and Nordstrom, as discussed above, discloses the limitations of Claim 9.

Regarding Claim 13, Edelfelt in view of Coffinberry and Nordstrom disclose the invention as claimed and discussed above. Edelfelt in view of Coffinberry and Nordstrom, as discussed so far, do not disclose the propellant selector valve is configured to move between the first position and the second position according to energy within the inlet segment.
However, Coffinberry further teaches the propellant selector valve is configured to move between the first position and the second position according to energy within the inlet segment (Column 4, Lines 18-19 and 50-57 – the selector valve, 110, determines its position based on the mode the engine operates in which depends on the speed of the engine, i.e. Mach; The speed of the air in the engine is directly related to the energy in the inlet. For example the engine that sees a speed of Mach 3.5, or ramjet mode as described by Coffinberry, will have air at the inlet, 16, that is a higher relative velocity and therefore energy; therefore the selector valve determines its position based on the energy in the inlet of the engine).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Edelfelt in view of Coffinberry and Nordstrom by making the propellant selector valve being configured to move between the first position and the second position according to energy within the inlet segment, as taught by Coffinberry, for the same reasons as discussed above for Claim 1.

Regarding Claim 14, Edelfelt in view of Coffinberry and Nordstrom disclose the invention as claimed and discussed above. Edelfelt in view of Coffinberry and Nordstrom, as discussed so far, do not disclose the propellant selector valve is configured to move from the first position to the second position when the energy within the inlet segment of the scramjet engine exceeds a predetermined value.
However, Coffinberry further teaches the propellant selector valve is configured to move from the first position to the second position when the energy within the inlet segment of the scramjet engine exceeds a predetermined value (Column 4, Lines 18-19 and 50-57 – the selector valve, 110, determines its position based on the mode the engine operates in which depends on the speed of the engine, i.e. Mach; The speed of the air in the engine is directly related to the energy in the inlet. For example the engine that sees a speed of Mach 3.5, or ramjet mode as described by Coffinberry, will have air at the inlet, 16, that is a higher relative velocity and therefore energy; therefore the selector valve determines its position based on the energy in the inlet of the engine, specifically it moves to a second position to allow air from the bleed conduit, 128, when the speed and therefore energy exceeds a predetermined value, 3.5 Mach in this case).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Edelfelt in view of Coffinberry and Nordstrom by making the propellant selector valve being configured to move from the first position to the second position when the energy within the inlet segment of the scramjet engine exceeds a predetermined value, as taught by Coffinberry, for the same reasons as discussed above for Claim 1.

Regarding Claim 16, Edelfelt in view of Coffinberry and Nordstrom disclose the invention as claimed and discussed above. Edelfelt further discloses a vehicle (Figure 5 – the engine is carried by the vehicle shown in Figure 5) comprising an airframe carrying the scramjet engine and the power module as recited in Claim 1 (Figure 5 – Column 3, Lines 63-65 – the vehicle has an airframe, as shown in the figure, that carries the engine and power module as disclosed above for claim 1).
Edelfelt in view of Coffinberry and Nordstrom, as discussed so far, do not disclose the stored energy module comprises a pressure vessel, wherein the pressure vessel is connected to the propellant selector valve.
However, Nordstrom teaches the stored energy module comprises a pressure vessel (22 – Paragraph 0013 – the stored energy module, 22, is a compressed air storage tank, which is a pressure vessel), wherein the pressure vessel is connected to the propellant selector valve (Figure 2 – the stored energy module/ pressure vessel, 22, is connected to the valve, 48).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Edelfelt in view of Coffinberry and Nordstrom by making the stored energy module comprise a pressure vessel that is connected to the propellant selector valve, as taught by Nordstrom, for the same reasons as discussed above for Claim 1.

Regarding Claim 17, Edelfelt in view of Coffinberry and Nordstrom disclose the invention as claimed and discussed above. Edelfelt in view of Coffinberry and Nordstrom, as discussed so far, do not disclose a compressed gas, a mono-propellant and a pressurization gas, or a bi-propellant and a pressurization gas contained within the pressure vessel.
However, Nordstrom teaches the pressure vessel contains a compressed gas (Paragraph 0013 – the stored energy module, 22, is a compressed air storage tank, therefore the pressure vessel contains compressed air/gas).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Edelfelt in view of Coffinberry and Nordstrom by making the pressure vessel contain a compressed gas, as taught by Nordstrom, for the same reasons as discussed above for Claim 1.

Regarding Independent Claim 18, Edelfelt a method using a power module (Figures 1-3) comprising a bleed air conduit (18) connected to an aft section of an inlet segment (Figures 1-3 – the bleed air conduit is connected to the aft most end/section of the inlet segment, where the inlet segment is from the lip, 16, to the bleed passage, 23 – See annotated figure below for clarification) proximate to an isolator segment (Figures 1-3 – the bleed air conduit is connected to the aft most end/section of the inlet segment and next to/proximate the isolator segment, 19) of a scramjet engine (Column 1, Lines 8-11 and Column 2, Lines 49-52 – the powerplant/engine is a supersonic powerplant, i.e. scramjet engine), the scramjet engine having a single structural angular turn (Figures 1-3 – the structure of forming the duct, 15, form the duct to have a single angular turn; therefore, the scramjet has a single structural angular turn) and comprising the aft section of the inlet segment (Figures 1-3 – the scramjet engine has an aft section of the inlet segment – See annotated figure below for clarification), which is immediately downstream from the single structural angular turn (Figures 1-3 – the aft section of the inlet segment is immediately downstream from the singular structural angular turn), and the isolator segment, which is immediately downstream from the inlet segment (Figures 1-3 – the isolator segment, 19, is the next segment downstream from the inlet segment).
Edelfelt further discloses that compression of the incoming air occurs in the inlet segment (Column 2, Lines 7-29 and Column 3, Line 71 – Column 4, Line 13 – the flow into the inlet is slowed by the shocks that occur in the inlet which thereby compresses the incoming flow of air thus making the inlet segment a segment where compression occurs).

    PNG
    media_image1.png
    356
    894
    media_image1.png
    Greyscale

Figure 2 - Annotated Figure from Edelfelt
Edelfelt does not disclose a method of generating electrical power, comprising at the turbo-generator with a propellant selector valve, a stored energy module connected to the propellant selector valve, and a bleed air conduit connected to the propellant selector valve having a diverter element with a first position and a second position and to an aft section of the inlet segment, 
placing the stored energy module in fluid communication with the turbo-generator by moving the diverter element to the first position;
generating electrical power with the turbo-generator using energy provided by the stored energy module; 
placing the bleed air conduit in fluid communication with the turbo-generator by moving the diverter element to the second position; 
generating electrical power with the turbo-generator using energy provided by the aft section of the inlet segment of the scram jet engine through the bleed air conduit.
However, Coffinberry teaches an aircraft (Abstract, Line 1) with a supersonic bleed conduit (Figure 1 - Column 4, Lines 18-19 and 56-57 – the bleed conduit, 124, is used in ramjet mode, which is at Mach 3.5) and method of generating electrical power (Figure 1) comprising at a turbo-generator (10 and 110) with a propellant selector valve (110), and a bleed air conduit (128 and 144) connected to the propellant selector valve (Figure 1 – the bleed air conduit is connected to the propellant selector valve, 110) having a diverter element with a first position and a second position (Figure 1 – Column 4, Lines 39-57 – the selector valve is at least a three way valve, therefore it has a diverter with multiple positions in order to choose the desired compressed air source; this is further confirmed by the fact that the valve is fed multiple line, which would be at different pressures and without control of the desired source air would flow into the non-desired conduit from the higher pressure source), 
placing the bleed air conduit in fluid communication with the turbo-generator by moving the diverter element to the second position (Figure 1 – Column 4, Lines 18-19 and 50-57 - the propellant selector valve has a position, which is the second position, that feeds the bleed air conduit to the turbo-generator, 10); 
generating electrical power with the turbo-generator using energy provided by a compression segment of the scram jet engine through the bleed air conduit (Column 4, Lines 4-42 - the turbo-generator generates electrical energy by driving the turbine using air provided from a segment of the engine where compression occurs when operating as a ramjet).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Edelfelt by using the power module of Edelfelt by connecting the bleed air conduit to a propellant selector valve controlling the flow to a turbo-generator, resulting in a method of generating electrical power comprising a turbo-generator that has a propellant selector valve, and the bleed air conduit connected to the propellant selector valve having a diverter element with a first position and a second position; placing the bleed air conduit in fluid communication with the turbo-generator by moving the diverter element to the second position; generating electrical power with the turbo-generator using energy provided by the aft section of the inlet segment of the scram jet engine, which is the location of the bleed air conduit of Edelfelt and a location where compression of air occurs, through the bleed air conduit, as taught by Coffinberry, in order provide a generator to allow the aircraft electrical generating systems to maintain a high standby power along with suitable means for driving the generator (Coffinberry – Column 1, Lines 35-38 and 42-43).
Coffinberry further teaches multiple sources of compressed air are provided to the propellant selector switch, 110, as shown in Figure 1.
Edelfelt in view of Coffinberry do not teach a stored energy module connected to the propellant selector valve, placing the stored energy module in fluid communication with the turbo- alternator by moving the diverter element to the first position, a bleed air conduit connected an aft section of the inlet segment; generating electrical power with the turbo-generator using energy provided by the stored energy module.
However, Nordstrom teaches a power module (Figure 2) with a turbo-generator (46, 50 and 62) with a valve (48) with a first and second position (Paragraph 0014, Lines 8-16 – the valve, 48, may have multiple positions, with a first position being a fully open position) and a stored energy module (22 – Paragraph 0013 – the stored energy module, 22, is a compressed air storage tank) connected to the valve (Figure 2 – the stored energy module, 22, is connected to the valve, 48), placing the stored energy module in fluid communication with the turbo- generator by moving the diverter element to the first position (Figure 2 – the stored energy module is in fluid communication with the turbo generator when the valve is in the first/open position); generating electrical power with the turbo-generator using energy provided by the stored energy module (Paragraph 0016, Lines 6-10 – the compressed air is used to drive a generator which provides power/electrical power).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Edelfelt in view of Coffinberry by including a stored energy module that is connected to the propellant selector valve and placing the stored energy module in fluid communication with the turbo- generator by moving the diverter element to the first position; generating electrical power with the turbo-generator using energy provided by the stored energy module, as taught by Nordstrom, in order to provide a novel way to provide high power density, modular power (Nordstrom – Paragraph 0019, Lines 13-15).

Regarding Claim 19, Edelfelt in view of Coffinberry and Nordstrom disclose the invention as claimed and discussed above. Edelfelt in view of Coffinberry and Nordstrom, as discussed so far, do not disclose determining an energy level within the inlet segment of the scramjet engine; moving the diverter element to the first position when the energy level is below a predetermined level; and moving the diverter element to the second position when the energy level is above the predetermined level.
However, Coffinberry further teaches determining an energy level within the inlet segment of the scramjet engine (Column 4, Lines 15-20 and 50-57 - the selector valve, 110, determines its position based on the mode the engine operates in which depends on the speed of the engine, i.e. Mach; The speed of the air in the engine, and therefore the speed of the aircraft, is directly related to the energy in the inlet. For example the engine that sees a speed of Mach 3.5, or ramjet mode as described by Coffinberry, will have air at the inlet, 16, that is a higher relative velocity and therefore energy; therefore a determination of the speed of the aircraft and thus the energy at the inlet is determined); moving the diverter element to the first position when the energy level is below a predetermined level (Column 4, Lines 15-19 and 50-57 – when the speed and therefore the energy at the inlet is below a predetermined level, i.e. 3.5 Mach, the selector valve is moved to a first position to provide compressed air from a first source); and moving the diverter element to the second position when the energy level is above the predetermined level (Column 4, Lines 15-19 and 50-57 – when the speed and therefore the energy at the inlet is above a predetermined level, i.e. 3.5 Mach, the selector valve is moved to a second position to provide compressed air from the bleed conduit, 128).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Edelfelt in view of Coffinberry and Nordstrom by making the method include the steps of determining an energy level within the inlet segment of the scramjet engine; moving the diverter element to the first position when the energy level is below a predetermined level; and moving the diverter element to the second position when the energy level is above the predetermined level, as taught by Coffinberry, for the same reasons as discussed above for Claim 18.

Regarding Claim 20, Edelfelt in view of Coffinberry and Nordstrom disclose the invention as claimed and discussed above. Edelfelt in view of Coffinberry and Nordstrom, as discussed so far, do not disclose the diverter element is moved between the first position and the second position based on a speed of a vehicle carrying the power module.
However, Coffinberry further teaches the diverter element is moved between the first position and the second position based on a speed of a vehicle carrying the power module (Column 4, Lines 15-20 and 50-57 - the selector valve, 110, determines its position based on the mode the engine operates in which depends on the speed of the engine, i.e. Mach).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Edelfelt in view of Coffinberry and Nordstrom by making the diverter element configured to be moved between the first position and the second position based on a speed of a vehicle carrying the power module, as taught by Coffinberry, for the same reasons as discussed above for Claim 18.

Regarding Claim 21, Edelfelt discloses a power module (Figures 1-3) of a vehicle (Figure 5 – the power module is on a vehicle as shown in Figure 5), comprising:  
a scramjet engine (Column 1, Lines 8-11 and Column 2, Lines 49-52 – the powerplant/engine is a supersonic powerplant, i.e. scramjet engine) having a single structural angular turn (Figures 1-3 – the structure of forming the duct, 15, form the duct to have a single angular turn; therefore, the scramjet has a single structural angular turn) and comprising an inlet segment (Figures 1-3 - the inlet segment is from the lip, 16, to the bleed passage, 23 – See annotated figure below for clarification) and an isolator segment (19) immediately downstream from the inlet segment (Figures 1-3 – the isolator segment, 19, is the next segment downstream from the inlet segment); and 
a bleed air conduit (18) connected to an aft section of the inlet segment proximate to the isolator segment (Figures 1-3 – the bleed air conduit is connected to the aft most end/section of the inlet segment and next to/proximate the isolator segment, 19) and which is immediately downstream from the single structural angular turn (Figures 1-3 – the aft section of the inlet segment is immediately downstream from the singular structural angular turn).
Edelfelt further discloses that compression of the incoming air occurs in the inlet segment (Column 2, Lines 7-29 and Column 3, Line 71 – Column 4, Line 13 – the flow into the inlet is slowed by the shocks that occur in the inlet which thereby compresses the incoming flow of air thus making the inlet segment a segment where compression occurs).

    PNG
    media_image1.png
    356
    894
    media_image1.png
    Greyscale

Figure 3- Annotated Figure from Edelfelt
Edelfelt does not disclose a generator with a selector valve; 
a stored energy module connected to the selector valve;
a bleed air conduit connected to the propellant selector valve;
wherein the propellant selector valve has a diverter element with a first position characterized in that the stored energy module fluidly communicates with the generator and a second position characterized in that the aft section of the inlet segment fluidly communicates with the generator via the bleed air conduit, 
wherein: 
the propellant selector valve moves to the first position when energy within the isolator segment is below a predetermined value, and 
the propellant selector valve moves to the second position when energy within the inlet segment exceeds a predetermined value.
However, Coffinberry teaches and aircraft (Abstract, Line 1) with a supersonic inlet bleed conduit (Figure 1 - Column 4, Lines 18-19 and 56-57 – the bleed conduit, 128, is used in ramjet mode, which is at Mach 3.5) and a power module (Figure 1), comprising: 
a generator (10 and 110) with a selector valve (110);
a bleed air conduit (124) connected to the selector valve (Figure 1 – the bleed air conduit is connected to the propellant selector valve, 110);
wherein the selector valve has a diverter element with a first position  (Figure 1 – Column 4, Lines 50-57 – the selector valve is at least a three way valve, therefore it has a diverter with multiple positions in order to choose the desired compressed air source; this is further confirmed by the fact that the valve is fed multiple line, which would be at different pressures and without control of the desired source air would flow into the non-desired conduit from the higher pressure source, therefore there is a first position) and a second position (Figure 1 – Column 4, Lines 50-57 – the selector valve is at least a three way valve, therefore it has a diverter with multiple positions in order to choose the desired compressed air source; this is further confirmed by the fact that the valve is fed multiple line, which would be at different pressures and without control of the desired source air would flow into the non-desired conduit from the higher pressure source, therefore there is a second position) characterized in that a compression segment fluidly communicates with the generator via the bleed air conduit (Figure 1 – Column 3, Lines 23-24 and Column 4, Lines 50-60 - the propellant selector valve has a position, which is the second position, where the bleed air conduit, 124, feeds the turbo-generator, 10, from the duct, 60, which is a compression section when operating as a ramjet engine), wherein: 
the propellant selector valve moves to the first position when energy within the compressor segment is below a predetermined value (Column 4, Lines 18-19 and 50-57 – the selector valve, 110, determines its position based on the mode the engine operates in which depends on the speed of the engine, i.e. Mach; The speed of the air in the engine is directly related to the energy/speed/pressure in the compression section. For example the engine that sees a speed of Mach 3.5, or ramjet mode as described by Coffinberry, will have air at the compression section that is a higher pressure and therefore energy; therefore the selector valve is in a first position when the pressure/energy in the compression section is below the required amount/predetermined value so that it can provide appropriately pressurized air to the generator), and 
the propellant selector valve moves to the second position when energy within the compressor segment exceeds a predetermined value (Column 4, Lines 18-19 and 50-57 – the selector valve, 110, determines its position based on the mode the engine operates in which depends on the speed of the engine, i.e. Mach; The speed of the air in the engine is directly related to the energy/speed/pressure in the inlet. For example the engine that sees a speed of Mach 3.5, or ramjet mode as described by Coffinberry, will have air at the inlet, 16, that is a higher relative velocity and therefore energy; therefore the selector valve determines its position based on the energy in the inlet of the engine, specifically it moves to a second position to allow air from the bleed conduit, 128, when the speed and therefore energy exceeds a predetermined value, 3.5 Mach in this case).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Edelfelt by  including a generator with a selector valve and connecting the bleed air conduit of Edelfelt to the propellant selector valve; wherein the propellant selector valve has a diverter element with a first position and a second position characterized in that the aft section of the inlet segment fluidly communicates with the generator via the bleed air conduit, wherein: the propellant selector valve moves to the first position when energy within the inlet segment of Edelfelt, which is a location where compression occurs, is below a predetermined value, and the propellant selector valve moves to the second position when energy within the inlet segment exceeds a predetermined value, as taught by Coffinberry, in order provide a generator to allow the aircraft electrical generating systems to maintain a high standby power along with suitable means for driving the generator (Coffinberry – Column 1, Lines 35-38 and 42-43).
Edelfelt in view of Coffinberry do not disclose a stored energy module connected to the selector valve; the first position characterized in that the stored energy module fluidly communicates with the generator.
However, Nordstrom teaches a power module (Figure 2) with a generator (46, 50 and 62) a valve (48) with a first and second position (Paragraph 0014, Lines 8-16 – the valve, 48, may have multiple positions, with a first position being a fully open position) and a stored energy module (22 – Paragraph 0013 – the stored energy module, 22, is a compressed air storage tank) connected to the valve (Figure 2 – the stored energy module, 22, is connected to the valve, 48); and wherein the first position characterized in that the stored energy module fluidly communicates with the generator (Figure 2 – the stored energy module is in fluid communication with the turbo generator when the valve is in the first/open position).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Edelfelt in view of Coffinberry by including a stored energy module that is connected to the propellant selector valve and making the first position characterized in that the stored energy module fluidly communicates with the generator, as taught by Nordstrom, in order to provide a novel way to provide high power density, modular power (Nordstrom – Paragraph 0019, Lines 13-15).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Edelfelt in view of Coffinberry and Nordstrom as applied to claim 1 above, and further in view of Morris (U.S. Pre-grant Publication 2005/0103931), hereinafter Morris.

Regarding Claim 15, Edelfelt in view of Coffinberry and Nordstrom disclose the invention as claimed and discussed above. Edelfelt in view of Coffinberry and Nordstrom, as discussed so far, do not disclose the turbo-generator comprises:
a turbine connected to the propellant selector valve;
an interconnect shaft connected to the turbine;
a permanent magnet generator operably connected to the turbine by the interconnect shaft.
However, Coffinberry teaches the turbo-generator comprises:
a turbine (94) connected to the propellant selector valve (Figure 1 – the turbine, 94, is connected to the propellant selector valve, 110 by the conduit, 95);
an interconnect shaft (92) connected to the turbine (Figure 1 – the shaft, 92, connects the air turbine to the generator, 90, of the turbo-generator).
a generator (90) operably connected to the turbine by the interconnect shaft (Figure 1 – the generator is connected to and driven by the turbine, 92, via the shaft).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Edelfelt in view of Coffinberry and Nordstrom by making the turbo-generator comprising a turbine connected to the propellant selector valve; an interconnect shaft connected to the turbine; a generator operably connected to the turbine by the interconnect shaft, as taught by Coffinberry, for the same reasons as discussed above for Claim 1.
Edelfelt in view of Coffinberry and Nordstrom do not disclose a permanent magnet generator.
However, Morris teaches a power module (Figure 3) with a turbine (42) and a permanent magnet generator (Paragraph 0030 – the permanent magnet alternator is a permanent magnet generator).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the permanent magnet generator as taught by Morris in the power module of Edelfelt in view of Coffinberry and Nordstrom because it has been held that a simple substitution of one known element (the generator of Edelfelt in view of Coffinberry and Nordstrom), for another (the permanent magnet alternator/generator of Morris), to obtain predictable results of producing electrical power (Morris – Paragraph 0039) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.

Response to Arguments
Applicant’s arguments with respect to claim Cicchini and Kutschenreuter have been considered but are moot in view of the new grounds of rejection set forth herein.

Applicant's arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741